Citation Nr: 1624924	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-34 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, claimed as due to treatment for service-connected ununited medial malleolar fracture, degenerative joint disease, left ankle.

2.  Entitlement to service connection for liver damage, claimed as due to treatment for service-connected ununited medial malleolar fracture, degenerative joint disease, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1962.  The Veteran passed away in July 2012.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2013, the RO determined that the appellant met the basic eligibility criteria for substitution and substituted the appellant for the Veteran in this appeal.  38 C.F.R. § 3.1010(c)(2).  Thus, this appeal is continued with the appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2014).

In November 2015, the Board remanded this matter for the scheduling of a Board hearing.  The appellant testified before the undersigned at an April 2016 Board videoconference hearing.  A transcript has been associated with the file.  

Lastly, the RO has separately adjudicated the appellant's claim for service connection for cause of death.  That issue is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In October 2013, VA medical opinion was obtained regarding the appellant's claims for service connection for irritable bowel syndrome and liver damage, as secondary to medications for the Veteran's service-connected ankle disability.  The opinion provider opined that the Veteran's irritable bowel syndrome and cirrhosis were less likely than not due to or the result of the Veteran taking Motrin for his service-connected ankle disability.  

Because the opinion appears to focus on a single medicine, where it appears the Veteran took multiple medications, a clarifying opinion is indicated.  However, it also appears there are outstanding records that could provide a more complete picture of the Veteran's conditions.  This would permit a more informed opinion, and therefore, such records should be sought.

The outstanding records include those from the Social Security Administration, and in this regard, in a March 1997 statement relating to his ankle disability, the Veteran reported that he had been awarded Social Security Administration (SSA) disability benefits, effective September 1995.  Therefore, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In addition, the appellant should be given an opportunity to provide the authorization necessary to obtain the Veteran's relevant private treatment records, including records from Dr. Gordon and Dr. Loewy for the period September 2008 to July 2012.

In these circumstances, the case is REMANDED for the following action:

1. With any necessary assistance from the appellant, request and associate with the claims file the Veteran's treatment records from Dr. Gordon and Dr. Loewy from September 2008 to July 2012.  Any additional relevant private records as may become identified during the course of this development should be sought.  

2.  Request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  

3.  After completing the above development, obtain additional VA medical opinion by a gastroenterologist.  The gastroenterologist should review the claims file and note that review in the report.  

The gastroenterologist should opine as to the following:

a) Was the Veteran's irritable bowel syndrome at least as likely as not caused by or aggravated by treatment/medications taken for the Veteran's service-connected ankle disability?

b) Was the Veteran's cirrhosis at least as likely as not caused by or aggravated by treatment/medications taken for the Veteran's service-connected ankle disability?

If aggravation is found, the examiner is requested to provide a baseline level of severity prior to the aggravation found.

In so opining, the gastroenterologist should consider all medical and lay evidence, to include the appellant's testimony during the Board hearing.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

4.  After the above development, and any additional development deemed appropriate is accomplished, readjudicate the claims.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given a reasonable period to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


